           Case 3:19-cv-05329-RBL-DWC Document 90 Filed 08/03/20 Page 1 of 2



 1                                                    HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        WILLIAM JAMES MATHEW                           CASE NO. C19-5329RBL-DWC
 9      WALLACE II,
                                                       ORDER
10                             Plaintiff,
                 v.
11
        PIERCE COUNTY SHERIFF'S
12      DEPARTMENT, et al.,

13                             Defendants.

14
            THIS MATTER is before the Court on Magistrate Judge Christel’s Report and
15
     Recommendation [Dkt. # 86], recommending granting Defendant City of Tacoma’s Motion for a
16
     More Definite Statement and denying the Motion to Dismiss [Dkt. 73]. The Court has reviewed
17
     Plaintiff Wallace’s Objections [Dkt. # 89].
18
            (1) The Report and Recommendation is ADOPTED.
19
            (2) Defendant City of Tacoma’s Motion for a More Definite Statement is GRANTED,
20
     and its Motion to Dismiss [Dkt. # 73] is DENIED, without prejudice with leave to renew
21
     considering any amended complaint.
22
            (3) Wallace shall amend his complaint consistent with the Report and Recommendation
23
     within 30 days this Order.
24


     ORDER - 1
           Case 3:19-cv-05329-RBL-DWC Document 90 Filed 08/03/20 Page 2 of 2



 1          (4) The Clerk is directed to send copies of this Order to Wallace, counsel for

 2   Defendants, and to the Hon. David W. Christel.

 3          IT IS SO ORDERED.

 4          Dated this 3rd day of August, 2020.



                                                         A
 5

 6
                                                         Ronald B. Leighton
 7                                                       United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
